Citation Nr: 0408341	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  00-24 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to Department of Veterans Affairs improved death 
pension benefits.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.  He died on February [redacted], 1991.  The appellant is 
the veteran's widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, whereby the appellant's application for improved 
death pension benefits was denied on the basis that her 
household income exceeded the maximum allowable rate 
established by VA laws and regulations.

In a June 2001 decision the Board, denied the appellant's 
claim for improved death pension benefits.  In an Order dated 
July 16, 2003, the Court of Appeals for Veterans Claims 
(Court) vacated the Board's denial of this claim and remanded 
that claim to the Board for further proceedings. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his/her representative, if represented, of all 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, it also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio, supra.  
In this case, the appellant has not received notice of the 


information and evidence necessary to substantiate her claim, 
or notice of which evidence, if any, the claimant is expected 
to obtain and submit, and which evidence will be retrieved by 
VA.  

The appellant should be informed that her children's income 
may be excluded in determining her annual income for pension 
purposes if she provides evidence that considering such 
children's income would be a hardship on the appellant.  See 
38 C.F.R. § 3.23 (d)(5) and (6) (2003).  The appellant should 
also be informed that unreimbursed medical expenses may be 
excluded from her countable income.  See 38 C.F.R. § 3.272 
(g) (2003).

Additional evidence has been received since certification of 
the appeal to the Board.  The RO has not had the opportunity 
to readjudicate the issue on appeal with consideration of 
this additional evidence.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).  Further, in Disabled American Veterans 
v. Secretary of Veterans Affairs, No. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), the United States Court of Appeals 
for the Federal Circuit invalidated 38 C.F.R. §§ 19.9(a)(2), 
and (a)(2)(ii) (2002) and noted that 38 C.F.R. § 19.9(a)(2) 
(2002) is inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) 
because it denies an appellant a "review on appeal" when 
the Board considers additional evidence without having to 
remand the case to the RO for initial consideration.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other 


applicable legal precedent.  This should 
include informing the appellant of which 
evidence will be retrieved by VA, 
informing the appellant of which 
evidence, if any, she is expected to 
obtain and submit, and informing the 
appellant to provide any evidence in the 
her possession that pertains to the 
claim.  This should also include 
informing the appellant that her 
children's income may be excluded in 
determining her annual income for pension 
purposes if she provides evidence that 
considering such children's income would 
be a hardship on the appellant.  
Additionally, the appellant should be 
informed that unreimbursed medical 
expenses may be excluded from her 
countable income.

2.  The RO should send the appellant an 
Improved Pension Eligibility Verification 
Report (Surviving Spouse and Children) 
form, and a Financial Status Report form, 
and request that she complete and return 
those forms.  

3.  When the above actions have been 
accomplished, that RO must readjudicate 
the issue on appeal.  If the benefit 
sought is not granted, the RO should 
provide the appellant and her 
representative, if any, a supplemental 
statement of the case which includes a 
review of all pertinent laws and 
regulations, including 38 C.F.R. §§ 3.23 
and 3.272, and which reflects RO 
consideration of all pertinent evidence 
received since issuance of the July 2000 
statement of the case. 



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




